Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 3/8/2021. Applicant has amended independent claim 1 and has canceled claims 15 and 16. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near" in claim 1 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for Appropriate correction is required.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-10, 13, 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto, US 5571632, in view of Yamashita et al., US 20060222941.
Regarding claim 1, Teramoto teaches a rechargeable battery (secondary cell; abstract) comprising: an electrode assembly (abstract) comprising first and second electrodes (anodes and cathodes; abstract) at opposite surfaces of a separator (abstract) and wound about an axis (col. 3, lines 33-37); a first collector coupled to the first electrode through a first lead (col. 3, lines 42-52); a second collector coupled to the second electrode  through a second lead (col. 3, lines 57-67 and col. 4, lines 1-8); a case (col. 2, lines 23-27; col. 7, lines 9-13) accommodating the electrode assembly (electrode body; abstract) and defining first and second openings at opposite ends of the case (col. 3, lines 64-67 and col. 4, lines 1-11); a first gasket (gasket 14) between the first terminal (Fig. 1, 2, 5) and the case (outer tube 12) at the first opening sealing the first opening (abstract) and allowing the first terminal to protrude outside of the case (Fig.  openings allowing the second terminal  to protrude outside of the case (col. 4, lines 9-31);  wherein the first tab is coupled to the first terminal through a first tab hole of the first gasket, (col. 4, lines 46-60), wherein the second tab is coupled to the second terminal through a second tab hole of the second gasket (col. 4, lines 46-60),                                                                                                                                                                        case comprises a first beading portion (col. 4, lines 32-45) (ref 16) that is depressed toward a diametrical center near an interface of the first terminal (terminals or tubes 11, 12) (Fig. 1, 2,  5) and the first tab hole to compress the first gasket (gasket 14) (Fig. 1, 2, 5; col. 4, lines 23-27), wherein “near” (“near” in dictionary.com is defined as “close; to a point or place not far away; at, within, or to a short distance”) can be  seen in Fig. 1, 2, 5, such that circumference of the first gasket at the first beading portion is less than a circumference of other portions of the first gasket (Fig. 1, 2, 5; gasket 14), the first beading portion having a vertex (beading 16) the first beading portion having a substantially parabolic shape and a vertex (beading 16), the vertex having a smaller cross-section than other portions of the first beading portion (Fig. 1, 2), wherein at least a portion of the first gasket (gasket 14) is located between the vertex of the first beading portion (beading 16) and the electrode assembly (abstract; electrode laminate structure 13).
Teramoto does not teach an inner surface of the first beading portion in its entirety is in contact with the first gasket.
Yamashita et al., teaches a rechargeable battery (abstract) having an inner surface of the first beading portion in its entirety is in contact with the first gasket (Fig. 2; gasket 5; bead at indentations on both sides of battery, adjacent to gasket).

Regarding claim 2, Teramoto, teaches a length of the first tab (lead) is longer than a first gap between the electrode assembly (electrode laminate structure 13) and the first terminal (Fig. 1, 5).  
Regarding claim 3, Teramoto, teaches a length of the second tab (lead) is longer than a second gap between the electrode assembly (electrode laminate structure 13) and the second terminal (lead) (Fig. 1, 5). 
Regarding claim 4, Teramoto, teaches a first beading (col. 4, lines 31-45) depressed toward center of opening (col. 4, lines 60-65) (Fig. 1, 2A, 5).
Regarding claim 5, Teramoto, teaches the case comprises a second beading portion (col. 7, lines 49-57; col. 8, lines 7-9) and wherein the second beading portion is depressed toward a diametrical center of the second opening (col. 9, lines 10-11) from a connecting portion of the second terminal and the second tab (col. 9, lines 48-61).
Regarding claim 6, Teramoto, teaches an uncoated region of the first electrode is welded to the first tab and an uncoated region of the second electrode is welded to the second (col. 4, line 21-31; col. 6, lines 45-67 and col. 7, lines 1-5). 
Regarding claim 7, Teramoto, teaches an uncoated region of the first electrode and the first tab are integrally formed and an uncoated region of the second electrode and the second tab are integrally formed (col. 4, line 21-31; col. 6, lines 45-67 and col. 7, lines 1-5). 

Regarding claim 13, Teramoto, teaches first terminal (lead) and second terminal (lead) have different polarities (cathode and anode) (col. 3, lines 33-37).
Regarding claim 14, Teramoto, teaches first terminal is positive terminal and second terminal (lead) is negative terminal (lead) (col. 6, lines 45-67 and col. 7, lines 1-5).
Regarding claim 17, Teramoto teaches the circumference of the first gasket (gasket 14) at the first beading portion (beading 16) is less than a circumference of a portion of the first gasket between the first beading portion and the electrode assembly (Fig. 1, 2A, 5).
Regarding claim 18, Teramoto teaches the circumference of the first gasket (gasket 14) at the first beading portion (beading 16) is smaller than a circumference of all other portions of the first gasket (gasket 14) (Fig. 1, 2, 5).
Regarding claim 19, Teramoto teaches the cross-section of the first gasket (gasket 14) at the first beading portion (beading 16) is smaller than a cross-section of all other portions of the first gasket (gasket 14) (Fig. 1, 2, 5).

7.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto, US 5571632, in view of Kita et al., US 5849431.
Regarding claim 12, Teramoto, does not teach electrodes are wound between two to five times. Kita et al., teaches that the electrode is wound about 7-8 times (col. 6, line 66-col. 7, line 28; Fig. 4).
.

8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto, US 5571632, in view of Yoneda et al., US 2013/0107363.
Regarding claim 11, Teramoto,  in combination with Lee does not teach the case has a diameter between about 2 mm to 5 mm. 
Regarding claim 11, Yoneda et al., teaches a secondary battery having a diameter of 2 mm to 6mm (0040).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Yoneda et al., into the teachings of Teramoto, because Yoneda et al., teaches that “Here, the secondary battery preferably has a cylindrical or rectangular shape with a diameter or width of 2 mm to 6 mm.  By setting the diameter or width of the secondary battery to be 6 mm or less, it is rendered possible to eliminate the need to provide a voluminous housing portion in the viewing device.  Consequently, the position of the secondary battery can be freely determined without sacrificing design.  Thus, the secondary battery can be readily positioned to optimize right-left weight balance.  On the other hand, since the .

Response to Arguments
9.	Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. Applicant argues that “Yamashita does not teach a first beading portion that is depressed toward a diametrical center near an interface of the first terminal and the first tab hole.” However, as seen in Fig. 1-2 of Yamashita, the first beading portion is depressed toward the center of the structure, and is near the terminal 4 (Fig. 1-2) and the hole would exist wherever the terminal/tab extends through the gasket 5 (Fig. 1-2).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                   

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727